Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-11, 13-15, 17-18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses an imaging assembly for calibration purpose comprising a housing; a camera with a lens assembly and a field of view installed inside the housing; an electro-optic element optically coupled with the housing having a diming region and a calibration region, wherein the dimming region switches between a clear and a dark condition; a controller coupled with the camera and the electro-optic element, configured to measure the color and intensity differences of the images between the calibration region and the dimming region such that adjustment can be made in the dimming region; a seal disposed between the calibration region and the dimming region comprises a dead zone, wherein the controller discards any images captured in the dead zone. 
The reference of Haffmans (DE 102008042012 A1) teaches an vehicular imaging assembly for calibration purpose that has a housing and a camera with lens assembly and a field of view disposed within the housing, wherein a Diffractive Optical Element (DOE) having a calibration region and a dimming region, is optically attached to the housing, and a controller measuring the difference between images obtained during the calibration period and the reference values obtained during the normal operation to determine adjustment needed in the camera and finally a Haffmans fails to teach that the dimming region is operable between a clear and dark condition for calibration function to work and also fail to teach measuring by the controller a difference in color between the images and discarding any images captured in the dead zone. The reference of Krüger et al. (DE 102011084690 A1), in the same field of endeavor, teach a vehicular camera calibration assembly where it has an active DOE which can be switched periodically between a transparent (clear) and reflective (dark) state for normal and calibration operation respectively of the camera. Krüger et al. also teach a seal in between the two regions as a dead zone, but I fails to teach measuring a difference in color between the images and discarding any images captured in the dead zone. The reference of Stein (US PGPub 2017/0075195 A1), in the same field of endeavor, teaches comparison of color as well as brightness in the images, but it fails to teach a seal in between the two regions as a dead zone where the controller discards any images captured in the dead zone.
As a result Haffmans alone or in combination with Krüger et al. and Stein fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. For the same reason as mentioned above, the independent claim 9, which is another system claim of the corresponding system claim 1, and independent claim 17, which is a method claim of the corresponding system claim 1, stand allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485